Title: From George Washington to Major General Israel Putnam, 30 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Philada County [Pa.] 30th Octobr 1777

I am informed by Genl Dickinson, that he has intelligence, which he thinks may be depended upon, that Sr Henry Clinton, with all the troops under his command, has returned down the River. If this is so, and the Brigades of Nixon & Glover should have joined you from the

Northward, I desire they may be immediately put under march to reinforce this Army. Colo. Hamilton, who will deliver or send you this, will inform you of the necessity there is for it, and how many good consequences will result from dispatch. In my last I desired, that the detatchments belonging to Varnum’s and Huntingdon’s Brigades might be sent forward, if they have not marched before this reaches you, order those belonging to Varnum which now consists of Greens Angells Chandlers & Durkee’s not to cross the Delaware but to proceed by the shortest Rout to Red Bank upon the Jersey shore where the Brigade is stationed. I refer you to Colo. Hamilton for all particulars relating to the situation of this Army and that of the Enemy and am Dear Sir Yr most obt Servt.
